IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Lauren Griffin,                               :
                     Petitioner               :
                                              :   No. 1956 C.D. 2016
              v.                              :
                                              :   Argued: September 11, 2017
Workers’ Compensation Appeal                  :
Board (Luzerne County Children                :
and Youth),                                   :
                 Respondent                   :



BEFORE:       HONORABLE MARY HANNAH LEAVITT, President Judge
              HONORABLE PATRICIA A. McCULLOUGH, Judge
              HONORABLE JOSEPH M. COSGROVE, Judge1



OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE McCULLOUGH                                        FILED: January 4, 2018

              Lauren Griffin (Claimant) petitions for review of the November 8, 2016,
order of the Workers’ Compensation Appeal Board (Board) affirming the decision of
the Workers’ Compensation Judge (WCJ) denying the claim petition she filed against
Luzerne County Children and Youth (Employer).2




       1
         This case was decided before Judge Cosgrove’s service on the Court ended on December
31, 2017.

       2
         Claimant also filed a penalty petition against Employer, which was consolidated with the
claim petition in proceedings before the WCJ. The WCJ granted Claimant’s penalty petition and
Employer has not appealed.
                            Facts and Procedural History
             Claimant was employed by the Luzerne County Offices of Children and
Youth Services as a case worker. Her duties in that position were to receive referrals,
go to individual locations to investigate allegations of abuse or neglect and ensure the
safety of children, and to assist families with needs that they may have. Claimant had
been in this position for approximately two-and-a-half years. On February 13, 2014,
Claimant was supervising a two-month old child who had been referred to the agency
around November 2013. The child had been taken into the custody of Employer in
early December of 2013, before custody was awarded to the father of child. Claimant
visited the home on February 13, 2014, held the baby, and determined the baby was
doing well. (WCJ’s Finding of Fact No. 7.)
             On February 14, 2014, Claimant was called into work despite not being
scheduled. Upon reporting to work, she was informed that the child had been killed
the previous evening when the mother closed the baby into a recliner and left the child
there for the night. Claimant felt upset and guilty, and advised Employer’s social
service coordinator and manager of the intake offices of the General Protective
Services, JoAnn Van Saun (Van Saun), that she was feeling overwhelmed. Claimant
also informed her coordinator that she was “fine,” but testified this was because she
wanted to be fine, but was very upset by the circumstances. (WCJ’s Findings of Fact
Nos. 7-8.) Claimant testified that it was not uncommon for cases to involve babies that
were dead or near death, but that it was not typical to be working with a baby that dies
while he or she was part of the caseload. (Reproduced Record (R.R.) at 26a.) Further,
shortly after the incident, Claimant was identified by name in newspaper articles and
television reports about the incident. Id.


                                             2
             Approximately two weeks after the incident, Claimant spoke with a
therapist, Mary Martin (Martin), upon referral from her family doctor. Claimant
testified that she had experienced nightmares and trouble sleeping as a result of the
incident, as well as fits of crying and continued feelings of guilt. She also testified to
experiencing continuous visions of the baby the day before the incident when the child
was healthy. Claimant indicated that she knew the incident was not her fault, but still
experienced guilt. Claimant continued to work throughout this period, because she
loved her job and loved being able to help children. (WCJ’s Finding of Fact No. 7.)
Claimant testified that she would miss one day of work a week to attend therapy
appointments, and may have missed an additional day on occasion for additional
appointments or because she “couldn’t find [herself] to get out of bed.” (R.R. at 19a-
20a.) Claimant also testified that she had been put on medication following the incident
in addition to the counseling she received from Martin. This medication was prescribed
by Elizabeth Gernhardt, M.D., Claimant’s family physician, and Mark Saxon, M.D., a
psychiatrist to whom Claimant was referred by Martin. (R.R. at 31a-32a, 160a.) After
initially denying having previously been prescribed medication for anxiety, Claimant
later admitted she forgot she had been prescribed anxiety medication by Dr. Gernhardt
in 2013. (R.R. at 142a.)
             Approximately six months after the incident, in August of 2014, Claimant
met with the regional office to discuss the incident. Claimant described this meeting
as “more of an interrogation.” (R.R. at 21a.) Further, Claimant’s coordinator, Van
Saun, testified that she was not allowed to accompany Claimant during this meeting.
Van Saun also testified that Claimant was distraught after the meeting. (R.R. at 79a.)
Claimant testified that this meeting brought back the symptoms, including nightmares,
trouble sleeping, crying, and loss of concentration. (R.R. at 22a.)


                                            3
               On September 4, 2014, Claimant testified that Van Saun yelled at her after
Claimant made a mistake on another case. Specifically, she stated that Van Saun told
Claimant “if you would have learned anything from a dead baby, it would be to do
[her] job.” (R.R. at 23a.) That evening, Claimant worked late, stating she was crying
and trying to get work done to avoid more trouble. Claimant testified that she could
not sleep that night, and went and saw her therapist the next day. (R.R. at 23a-24a.)
Effective September 5, 2014, Claimant went on leave pursuant to the Family and
Medical Leave Act (FMLA)3 at the direction of Martin. (R.R. at 43a-48a, 172a, 178a-
79a.) This leave lasted from September 5 until mid-October 2014. (WCJ’s Finding of
Fact No. 7.)
               In the meantime, on September 18, 2014, Claimant filed a claim petition,
alleging disability as of September 5, 2014, as the result of the February 14, 2014,
discovery of the death of the child. (R.R. at 1a-4a.) On October 3, 2014, Employer
filed a responsive answer, denying all material allegations. (Supplemental Reproduced
Record (S.R.R.) at 1b-2b.)
               The WCJ held hearings on November 6, 2014, February 5, 2015, and April
9, 2015. (WCJ’s Finding of Fact No. 5.) Claimant testified consistent with the above
chronology. Further, Claimant testified on cross-examination that in the course of her
two-and-a-half years of employment, she had seen many neglected and abused
children, noting that it was not uncommon for her or other case workers to see children
in disturbing and sometimes life-threatening situations. Claimant also testified that she
was not terminated or suspended, nor did she receive a written reprimand as a result of
the incident. (WCJ’s Finding of Fact No. 7.)




      3
          29 U.S.C. §§2601-2654.
                                            4
             Employer presented testimony from Van Saun in its defense. Van Saun
is the social service coordinator for Employer and worked for Employer for 29 years.
She manages the intake offices of the General Protective Services. Van Saun testified
that Claimant was under the direct supervision of Becky Glassman (Glassman); Van
Saun supervised Glassman, so she was also responsible for supervising Claimant. Van
Saun indicated that following an incident such as the one that occurred in this case,
reviews are conducted both internally and externally, including by law enforcement,
and that this is a difficult process. (WCJ’s Finding of Fact No. 8.)
             Van Saun testified that she advised Claimant to reach out to the Employee
Assistance Program. Further, she contradicted Claimant’s testimony in regards to her
treatment of Claimant, testifying that Claimant had told her that only Glassman and she
were supporting Claimant.      She testified she was disappointed and stunned that
Claimant was alleging part of her anxiety and depression was a result of mistreatment
by Claimant’s supervisors. (WCJ’s Finding of Fact No. 8.)
             Van Saun confirmed that prior to the incident, Claimant was an excellent
worker, and her performance declined after the incident, which was not unexpected
based on Van Saun’s experience.         Van Saun testified that Claimant declined
emotionally as well as professionally, and her caseload was shifted to ensure Claimant
did not have cases involving babies. Van Saun acknowledged that she knew of no
other instances where a child died after being held by a case worker the day before.
(WCJ’s Finding of Fact No. 8.) Van Saun also acknowledged that while it was
common for Employer to be named in newspaper articles regarding these types of
incidents, Claimant was the first of her employees to be mentioned by name in these
reports. (R.R. at 86a.)




                                           5
             Employer presented the testimony of Krista McIlhaney (McIlhaney).
McIlhaney is the Director of Children and Youth at Employer, and assumed that
position on September 22, 2014, after the incident had occurred. McIlhaney identified
a list of fatalities or near-fatalities that have occurred in connection with cases overseen
by Employer. In addition to the infant who died in the present case, there were six
near-fatalities and six fatalities in 2013 and 2014. Additionally, McIlhaney identified
a fatality that occurred approximately three weeks prior to her testimony in February,
2015. (WCJ’s Finding of Fact No. 9; R.R. at 91a-94a, 102a-03a). She knew none of
the circumstances of any of the fatalities or near-fatalities because she had not
commenced work with Employer until after these incidents occurred. (R.R. at 103a.)
             Further, McIlhaney testified with regard to a hearing that occurred as part
of the child’s case prior to the February 13, 2014, death. McIlhaney stated that
Claimant participated in a January 3, 2014, hearing which outlined what services the
parents of the child were to engage in. These services are outlined in a Family Service
Plan, which should have been completed within sixty days of the date that services are
referred. However, in this case, the Family Service Plan was not completed until
February 18, 2014, four days after the child was killed, and outside of the sixty-day
deadline of the December 6, 2013, referral. (R.R. at 95a-98a.) McIlhaney was unable
to clear up the date discrepancies and was referred to Claimant’s lawyer on the matter.
(R.R. at 99a-100a.)
             In support of her petition, Claimant presented the deposition of her
therapist, Martin, who is a licensed clinical social worker. Martin initially diagnosed
Claimant with depression, but after review diagnosed Claimant with post-traumatic
stress disorder (PTSD) as a result of the February 14, 2014, incident. (WCJ’s Finding
of Fact No. 12.) Martin testified that she first saw Claimant on February 26, 2014, on


                                             6
referral from Dr. Gernhardt, and that prior to the incident, Claimant had been dealing
with the deaths of her grandmother, best friend, and dog. (R.R. at 180a-82a.) Martin
testified that based on the Diagnostic & Statistical Manual of the Mental Disorders,
Fifth Edition (DSM-V), from the American Psychiatric Association, Claimant had
PTSD. (R.R. at 181a.)
             Martin was also questioned on cross-examination regarding an office note
dated September 5, 2015, indicating Claimant admitted that she lied during a hearing.
(R.R. at 183a-84a.) This hearing was the January 3, 2014, hearing identified by
McIlhaney in her testimony. Martin testified that Claimant told her that she was told
by a superior to date something inaccurately, and felt fearful if she did not comply, that
it would affect her job. Martin stated that this incident could be connected to the PTSD
diagnosis, because in some diagnostic assessments, a lack of trust with authority figures
is a factor. (R.R. at 184a-86a.)
             In defense of the petition, Employer presented the deposition of Wolfram
Rieger, M.D., who is Board-certified in Psychiatry.         Dr. Rieger concluded that
Claimant likely had adjustment disorder with depression and anxiety as a result of the
February 14, 2014, incident, and did not believe Claimant had PTSD. Because
Martin’s background was in social work, and not psychiatry, the WCJ credited Dr.
Rieger’s testimony over that of Martin. (WCJ’s Findings of Fact Nos. 12-15.)
             The WCJ concluded that while Claimant had an adjustment disorder with
depression and anxiety as a result of the February 14, 2014, incident, the incident was
not the result of an abnormal working condition. The WCJ credited the testimony of
Claimant, with respect to the representations about her work. The WCJ credited the
exhibits presented with respect to the number of deaths that had occurred during 2013
and 2014. The WCJ credited the testimony of Van Saun in that she directed Claimant


                                            7
to the Employee Assistance Program, and that Van Saun supported Claimant through
multiple reviews. The WCJ reached his conclusion because the death of a child, while
tragic, is not so foreign to the offices of Employer to render it an abnormal working
condition. (WCJ’s Finding of Fact No. 15.) As such, the WCJ denied Claimant’s
petition in an order circulated on November 16, 2015.
            Claimant appealed to the Board, arguing that the WCJ erred in failing to
establish abnormal working conditions. Additionally, Claimant argued that the WCJ
erred in concluding that Claimant did not suffer PTSD as a result of the incident. The
Board found that substantial evidence existed in the record to support the WCJ’s
credibility finding in accepting Dr. Rieger’s testimony as credible over the testimony
of Martin and concluding that Claimant suffered an adjustment disorder and not PTSD.
The Board relied on Lehigh County Vo-Tech School v. Workmen’s Compensation
Appeal Board (Wolf), 662 A.2d 797 (Pa. 1995), in concluding that the WCJ’s findings
were supported by substantial, competent evidence. (Board op. at 2.)
            Regarding the WCJ’s rejection of an abnormal working condition, the
Board distinguished the present facts from Payes v. Workers’ Compensation Appeal
Board (Pennsylvania State Police), 79 A.3d 543 (Pa. 2013). In Payes, the Supreme
Court held that there is no bright line test for what constitutes an abnormal working
condition. Further, the Court held that an abnormal working condition can be a
“reaction to a highly unusual and singular event,” and that “abnormal working
conditions need not be unique working conditions.”         Id. at 556.    The Board
distinguished the facts of Payes, finding that the facts of the current case were not
sufficiently extraordinary or unusual within the context of Claimant’s employment to
rise to the level of an abnormal working condition. Further, the Board stated that
coupling the WCJ’s determination with the holding in Payes meant that the more fact


                                          8
intensive the inquiry, the more deference should be shown to the WCJ’s findings.
(Board op. at 9-11.) Accordingly, the Board affirmed the WCJ.
              Claimant filed for review with this Court,4 advancing two arguments on
appeal. First, Claimant argues that she established an abnormal working condition, and
that as a result of this abnormal working condition, she sustained disabling PTSD.
Claimant also argues that the WCJ and Board erred by ignoring the compounding
factors separate and apart from the death of the child that raise the circumstances to an
abnormal working condition.           Additionally, Claimant requested that should an
abnormal working condition be found, that the case be remanded to the WCJ for
reconsideration of the evidence in support of the PTSD diagnosis. (Claimant’s brief at
5, 12-13.)


                                          Discussion
              Historically, the existence of an abnormal working condition was a
question of law. Panyko v. Workers’ Compensation Appeal Board (U.S. Airways), 888
A.2d 724, 729 (Pa. 2005). However, the Supreme Court in Payes refined review of
cases involving mental or psychic injuries: “whether working conditions are normal is
a mixed question of law and fact.” 79 A.3d at 549. Thus, “[t]he more fact intensive
the inquiry, the more deference a reviewing court should give to the [WCJ’s] findings
below.” Id. See also, Pennsylvania Liquor Control Board (PLCB) v. Workers’
Compensation Appeal Board (Kochanowicz), 108 A.3d 922, 929 (Pa. Cmwlth. 2014).


       4
         Our scope of review is limited to determining whether findings of fact are supported by
substantial evidence, whether an error of law has been committed, or whether constitutional rights
have been violated. Section 704 of the Administrative Agency Law, 2 Pa.C.S. §704; Meadow Lakes
Apartments v. Workers’ Compensation Appeal Board (Spencer), 894 A.2d 214, 216 n.3 (Pa. Cmwlth.
2006).

                                                9
Accordingly, this Court’s review of questions involving allegations of an abnormal
working condition requires reviewing factual findings as well as the legal conclusion.
             In a workers’ compensation proceeding, the WCJ is the ultimate fact
finder and is the sole authority for determining the weight and credibility of evidence.
Lombardo v. Workers’ Compensation Appeal Board (Topps Company, Inc.), 698 A.2d
1378, 1381 (Pa. Cmwlth. 1997), appeal denied, 718 A.2d 787 (Pa. 1998). “As such,
the WCJ is free to accept or reject the testimony of any witness, including medical
witnesses, in whole or in part.” Id. The WCJ’s findings will not be disturbed on appeal
when they are supported by substantial, competent evidence. Greenwich Collieries v.
Workmen’s Compensation Appeal Board (Buck), 664 A.2d 703, 706 (Pa. Cmwlth.
1995). “Substantial evidence is such relevant evidence which a reasonable mind might
accept as adequate to support a finding.” Berardelli v. Workmen’s Compensation
Appeal Board (Bureau of Personnel, State Workmen’s Insurance Fund), 578 A.2d
1016, 1018 (Pa. Cmwlth.), appeal denied, 592 A.2d 46 (Pa. 1990). Moreover, where
both parties present evidence, it is irrelevant that the record contains evidence which
supports a finding contrary to that made by the WCJ; rather, the pertinent inquiry is
whether evidence exists that supports WCJ’s findings.         Hoffmaster v. Workers’
Compensation Appeal Board (Senco Products, Inc.), 721 A.2d 1152, 1155 (Pa.
Cmwlth. 1998).
             In Payes, the claimant was a trooper with the Pennsylvania State Police
and had been employed in that capacity for approximately 12 years. On November 29,
2006, as the claimant was driving his patrol car on Interstate 81 in the early morning
hours around 5:45 a.m., a woman dressed completely in black ran in front of his car.
The claimant was unable to avoid the woman. The claimant’s patrol car struck the
woman, causing her to flip over the vehicle and land on the highway. The claimant


                                          10
immediately stopped his car and rushed to provide aid to the woman, including mouth-
to-mouth resuscitation as she bled from her mouth. At the same time, the claimant had
to divert oncoming traffic so that neither he nor the woman would be struck by another
vehicle. The woman ultimately was pronounced dead at the scene and it was later
discovered that she suffered from mental illness and had been seen by other drivers
walking up and down the area adjacent to the highway immediately prior to the
incident.
             The claimant remained off work until January 2, 2007, at which time he
returned to desk duty.     However, the claimant immediately began experiencing
anxiousness and stress that led him to believe he could no longer work as a state
trooper. Following two notices of workers’ compensation denials, the claimant filed a
claim petition alleging PTSD. The claim petition was granted by a WCJ, who found
that although state troopers may expect to encounter violent situations, the particular
work-related mental stimulus experienced by the claimant was not one normally
encountered or expected. On appeal, the Board reversed, concluding that the incident
did not constitute an abnormal working condition given the nature of the claimant’s
stressful and perilous position. This Court affirmed the Board, but our Supreme Court
reversed, concluding that the WCJ’s finding of an abnormal working condition was
supported by the evidence.
             In discussing mental, or psychic injuries, the Supreme Court explained as
follows:

             Our case law emphasizes that psychic injury workers’
             compensation cases are ‘highly fact-sensitive.’ Although we
             have articulated this principle in conjunction with the
             claimant’s particular occupation, . . . this does not mean that
             the abnormal-working-conditions analysis ends when it is
             established that the claimant generically belongs to a
             profession that involves certain levels or types of stress.
                                           11
               Otherwise, the court’s analysis would not rest upon the
               unique factual findings of the case but rather on what a court
               or tribunal, in its subjective wisdom, determines is the
               quantity or quality of stress an employee should be able ‘to
               take,’ or what episode of stress is, in the tribunal’s subjective
               determination, comparable to a different episode of stress,
               which may be expected to be tolerated by an employee. We
               rejected such an approach in Logan, supra,[5] wherein we
               determined that although police officers may expect to
               receive threats from criminals during the course of their
               careers, this ‘does not mean, as a matter of law, all types and
               manners of threats may be anticipated in the course of an
               officer’s duties,’ again, emphasizing the ‘highly fact-
               sensitive’ nature of the inquiry.
Id. at 555 (citations omitted).
               After Payes, this Court addressed a mental stress claim arising out of a
single incident in Kochanowicz. There, a thirty-year employee of the state liquor store
system was working as general manager of one of the retail liquor stores on April 28,
2008, when a masked gunman entered the store just before closing, demanding money
and holding a pistol to claimant’s head the entire time, until the robber tied the claimant
and his co-worker to a chair, fleeing the scene. Although the claimant had been part of
training in the event of a robbery, he had never been robbed before. The claimant
alleged PTSD and anxiety in his claim petition. The WCJ granted benefits, finding,
inter alia, that “workplace violence, which includes robberies and theft . . . is an
abnormal working condition.” Kochanowicz, 108 A.3d at 926 (emphasis in original).
The Board affirmed but was reversed by this Court. The Supreme Court then vacated
and remanded based on Payes.
               Upon remand, this Court applied the mandate in Payes, recognizing that
“whether working conditions are normal is a mixed question of law and fact.” 108

       5
         City of Pittsburgh v. Logan, 810 A.2d 1185 (Pa. 2002) (holding that a police officer’s
working conditions were objectively abnormal where a street gang, in retaliation for the officer killing
a gang member in a shootout, placed a bounty on the life or health of the officer and his family).
12
A.3d at 929. This Court noted that the prior inquiry frequently ended upon evidence
accepted that the claimant worked at a job generically involving “certain levels or types
of stress.” Id. at 933 (citing Payes). Such a limited inquiry, we concluded, fails to do
justice to the unique facts and evidence of each case. Because the situation in
Kochanowicz was so fact-intensive, this Court affirmed the Board, based on deference
to the WCJ as fact-finder, and allowed benefits to the claimant. Id. at 933-34.
             In the present case, there can be no dispute that the death of a child under
one’s care or supervision is a horrific act. Nor is it disputed that case workers like
Claimant regularly encounter disturbing and sometimes life-threatening situations.
Indeed, Claimant admitted during her testimony before the WCJ that she often was
assigned cases involving neglected and abused children. (WCJ’s Finding of Fact No.
7.) Additionally, the WCJ credited testimony from McIlhaney, Employer’s Director,
who identified a list of child fatalities or near-fatalities that have occurred in connection
with cases overseen by Employer and specifically noted that there were six fatalities
and six near-fatalities in 2013 and 2014. Further, the WCJ credited the testimony of
Employer’s social service coordinator and manager of the intake offices of the General
Protective Services, Van Saun, regarding the multiple review process that follows a
situation such as that which occurred in this case. While acknowledging that each
situation “has its own unique characteristics,” the WCJ stated that the presence of such
a process evidences that the situation was not so unique to Employer to render it
completely abnormal to Claimant’s position. (WCJ’s Finding of Fact No. 15.)
             Moreover, the facts of Payes and Kochanowicz are distinguishable from
the present case. In Payes, our Supreme Court distinguished between what might be
considered a normal working situation for a police officer in having to take the life of
a suspect during a physical struggle, as opposed to the abnormal situation that occurred


                                             13
in that case where a pedestrian intentionally ran in front of a police officer’s car as a
means to commit suicide. In Kochanowicz, the claimant had a gun pointed at his head
and was tied up in the course of a robbery at the liquor store where he worked.
However, unlike Payes and Kochanowicz, Claimant in this case did not directly
experience a traumatic event at work. The incident occurred overnight in the parents’
home. Claimant was not present and did not witness the death of the baby that was
under her supervision. This distinction is important herein, especially because the WCJ
found that the incident in question “was not so foreign to the offices of Children and
Youth Services to render it an abnormal working condition,” WCJ’s Finding of Fact
No. 15, and Claimant testified that it was her imagination of “what the situation may
have looked like” that depressed her,6 R.R. at 18a.




                                           Conclusion
              Because Claimant failed to establish that the incident in question
constituted an abnormal working condition, the Board did not err in affirming the
WCJ’s decision denying Claimant’s claim petition.7
              Accordingly, the Board’s order is affirmed.



       6
          Further, Claimant admitted in her testimony before the WCJ that she had been experiencing
similar symptoms of anxiety and depression in July 2013, relating to the death of a family member, a
friend, and her dog. (R.R. at 132a-35a.) Martin, Claimant’s therapist, confirmed the same in her
testimony and indicated that Claimant had been treating with another doctor for these conditions.
(R.R. at 177a.)
        7
          In the event that this Court would conclude that Claimant established abnormal working
conditions, she requested that the matter be remanded to the WCJ for reconsideration of her evidence
relating to a claim of PTSD in her claim petition. Given our disposition above, a remand is not
warranted on this issue. Further, we note that the WCJ specifically credited the testimony of Dr.
Rieger that Claimant did not suffer from PTSD.
                                                14
________________________________
PATRICIA A. McCULLOUGH, Judge




15
              IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Lauren Griffin,                       :
                  Petitioner          :
                                      :    No. 1956 C.D. 2016
            v.                        :
                                      :
Workers’ Compensation Appeal          :
Board (Luzerne County Children        :
and Youth),                           :
                 Respondent           :



                                    ORDER


            AND NOW, this 4th day of January, 2018, the order of the Workers’
Compensation Appeal Board, dated November 8, 2016, is hereby affirmed.




                                          ________________________________
                                          PATRICIA A. McCULLOUGH, Judge
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Lauren Griffin,                      :
                 Petitioner          :
                                     :
           v.                        :
                                     :
Workers’ Compensation Appeal Board :
(Luzerne County Children and Youth), :       No. 1956 C.D. 2016
                 Respondent          :       Argued: September 11, 2017



BEFORE:     HONORABLE MARY HANNAH LEAVITT, President Judge
            HONORABLE PATRICIA A. McCULLOUGH, Judge
            HONORABLE JOSEPH M. COSGROVE, Judge


OPINION NOT REPORTED

DISSENTING OPINION
BY JUDGE COSGROVE                            FILED: January 4, 2018


            A child died under horrible circumstances shortly after Lauren Griffin
(Claimant) had visited with and held the child. As I cannot agree with the Majority,
and given that I believe the circumstances surrounding this tragedy constitute
abnormal working conditions, I must dissent. In Payes v. Workers' Compensation
Appeal Board (Pennsylvania State Police), 79 A.3d 543 (Pa. 2013), the Supreme
Court was clear that determination of whether abnormal working conditions exist
must be based on a broader analysis than was undertaken here. As the Workers’
Compensation Appeal Board’s (Board) application of Payes is erroneous, its
decision cannot stand.
            I am likewise troubled by what appears to be an errant dismissal by
Luzerne County Children and Youth’s (Employer) medical expert of the suggestion
that Claimant suffers from post-traumatic stress disorder (PTSD) as a result of her
involvement with this child. The psychological stew people face in their lives can
be extraordinarily stressful, and Claimant certainly experienced these stresses
(including those stemming from her relationship with her supervisor). Coupled with
the trauma of her experience with the child, it is difficult to discern how the Workers’
Compensation Judge (WCJ) and the Board could miss this. With the evidence so
largely in her favor, the WCJ's and Board's decisions are baffling and cannot be
upheld. This is a tragic case and denying Claimant compensation only exacerbates
it. I would outright reverse, or at the very least, remand for further review of the
PTSD claim. I dissent.




                                        ___________________________
                                        JOSEPH M. COSGROVE, Judge




                                       JMC - 2